



PROMISSORY NOTE


Principal
$8,215,100.00
Loan Date
04-10-2020
Maturity
04-10-2022
Loan No
511441733
Call / Coll
410
Account
AIR TI00
Officer
06618
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.





Borrower:    AIR T, INC.
5930 BALSOM RIDGE RD DENVER, NC 28037

Lender:
MINNESOTA BANK & TRUST MINNETONKA

9800 BREN ROAD EAST SUITE 200
MINNETONKA, MN 55343-6400
(952) 936-7800







Principal Amount: $8,215,100.00    Date of Note: April 10, 2020
PROMISE TO PAY. AIR T, INC. ("Borrower") promises to pay to MINNESOTA BANK &
TRUST ("Lender"), or order, in lawful money of the United States of America, the
principal amount of Eight Million Two Hundred Fifteen Thousand One Hundred &
00/100 Dollars ($8,215,100.00), together with interest on the unpaid principal
balance from April 10, 2020, until paid in full.
PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph: 17 monthly consecutive principal and interest
payments of $462,321.05 each, beginning November 10, 2020, with interest
calculated on the unpaid principal balances using an interest rate of 1.000%;
and one principal and interest payment of $462,321.01 on April 10, 2022, with
interest calculated on the unpaid principal balances using an interest rate of
1.000%. This estimated final payment is based on the assumption that all
payments will be made exactly as scheduled; the actual final payment will be for
all principal and accrued interest not yet paid, together with any other unpaid
amounts under this Note. Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to
principal; and then to any escrow or reserve account payments as required under
any mortgage, deed of trust, or other security instrument or security agreement
securing this Note. Borrower will pay Lender at Lender's address shown above or
at such other place as Lender may designate in writing.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (365 for all years, including leap years),
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. All interest payable under this
Note is computed using this method.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full”, “without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: MINNESOTA BANK & TRUST,
MINNETONKA, 9800 BREN ROAD EAST, SUITE 200, MINNETONKA, MN 55343-6400.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note, with the final interest rate described in
this Note applying after maturity, or after maturity would have occurred had
there been no default. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including reasonable attorneys' fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.






--------------------------------------------------------------------------------








Loan No: 511441733                                            Page 2

PROMISSORY NOTE
(Continued)









RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.
COLLATERAL. This loan is unsecured.
ERRORS AND OMISSIONS AGREEMENT.
The undersigned Borrower, for and in consideration of Lender funding the closing
of this loan, agrees to the following terms and conditions:
1.If any loan document, including but not limited to the Note, Mortgage,
Security Agreement, Assignment of Rents, and/or Business Loan Agreement, is
lost, misplaced, inaccurate, or missing signatures, Borrower agrees to execute,
acknowledge, initial, and deliver to Lender any item necessary to replace and/or
correct the documents.
2.
Borrower agrees to deliver the corrected loan documents within ten (10) days
after receipt.

3.If Borrower fails or refuses to execute, acknowledge, initial, and or deliver
the documents within ten (10) days after being requested to do so, Borrower
agrees to be liable for all costs which Lender sustains, including but not
limited to all reasonable attorney fees.
The undersigned Borrower hereby agrees to comply with the terms and conditions
of this agreement.


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities, U.S.
Federal law requires financial institutions to obtain, verify, and record
information that identifies each person (individuals and businesses) who opens
an account. What this means for you: When you open an account, we will ask for
your name, address, date of birth and other information that will allow us to
identify you. We may also ask for your driver's license or other identifying
documents.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. In addition, Lender
shall have all the rights and remedies provided in the related documents or
available at law, in equity, or otherwise. Except as may be prohibited by
applicable law, all of Lender's rights and remedies shall be cumulative and may
be exercised singularly or concurrently. Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Borrower shall not
affect Lender's right to declare a default and to exercise its rights and
remedies. Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand for payment, and
notice of dishonor. Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender's security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made. The obligations under this
Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:


AIR T, INC.


By:
BRIAN C OCHOCKI, Chief Financial Officer of AIR T, INC.





LENDER:




MINNESOTA BANK & TRUST






X
Authorized Signer




LaserPro, Ver. 19.4.10.036 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MN C:\LaserPro\CFI\LPL\D20.FC TR-138844 PR-2602






--------------------------------------------------------------------------------






DocuSign Envelope ID: 33E2CB4C-8543-458F-AE0A-81E818C7CED4
EXHIBIT TO LOAN


Principal
$8,215,100.00
Loan Date
04-10-2020
Maturity
04-10-2022
Loan No
511441733
Call / Coll
410
Account
AIR TI00
Officer
06618
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.





Borrower:    AIR T, INC.
5930 BALSOM RIDGE RD DENVER, NC 28037

Lender:
MINNESOTA BANK & TRUST MINNETONKA

9800 BREN ROAD EAST SUITE 200
MINNETONKA, MN 55343-6400
(952) 936-7800






--------------------------------------------------------------------------------












Loan Amount
If the amount of the Note is different than the amount reflected in your PPP
Loan Application, by signing the Note and returning it to us, you acknowledge
and agree that the loan amount reflected in your application is hereby amended
to be the amount of the Note and re-affirm all representations and
certifications made in your application based on the amount and as of the date
of the Note.
Loan Forgiveness
While the PPP loan program allows for all or part of this loan to be forgiven by
the SBA, whether forgiveness will be granted and in what amount is subject to an
application to, and approval by, the SBA and may also be subject to further
requirements in any regulations and guidelines the SBA may adopt. As a result,
we make no representation and can give no assurance that your loan will be
forgiven.
***IMPORTANT***
Absent a Default, all payments due from the Borrower under the Note will be
deferred for 6 months following the date of the Note, thereafter, the remaining
principal balance and accrued interest shall be payable in 17 equal monthly
installments of principal and interest, beginning in the 7th month following the
date of the Note, and a final payment on the 2nd anniversary of the date of the
Note in the amount of all remaining principal, interest and other amounts
payable under the Note.


BORROWER:




AIR T, INC.


By:
BRIAN C OCHOCKI, Chief Financial Officer of AIR T, INC.



LaserPro, Ver. 19.4.10.036 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MN C:\LaserPro\CFI\LPL\G60.FC TR-138844 PR-2602


